internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-102933-00 date feb legend x y z a b c state d1 d2 d3 b c this responds to your letter dated date submitted on behalf of x requesting a ruling that the rental income received by x from renting certain properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code x was incorporated in state on d1 x anticipates making an election to be facts plr-102933-00 treated as an s_corporation for its taxable_year beginning d2 x owns y residential_rental_property in state x is also a partner in three partnerships a b and c which own commercial rental properties in state each of x a b and c employs z to manage its respective rental properties through z and through various independent contractors each of x a b and c provide services to its respective rental properties services provided in the last year include property inspection grounds maintenance and general upkeep z also handles the usual leasing and administrative functions involved in overseeing the management of real_estate through its residential property y and through its interests in a b and c x received or accrued approximately b in rents and paid_or_incurred approximately c in relevant expenses in d3 for its residential property law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not plr-102933-00 limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents x receives from the rental of its residential property y and from its interest in the rental of commercial properties owned by a b and c are not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements under sec_1361 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely david r haglund senior technician reviewer branch office of assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
